                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                     8:18CR166
       vs.
                                                            ORDER FOR DISMISSAL
IRMA MARTINEZ-ONTIVEROS,

                      Defendant.


       Pursuant to Motion of the United States (Filing No. 54), leave of court is granted for the

filing of the Dismissal of the Indictment against Irma Martinez-Ontiveros.

       IT IS ORDERED that the Motion to Dismiss the Indictment (Filing No. 54) is granted.

       Dated this 5th day of February 2019.


                                              BY THE COURT:



                                              s/Laurie Smith Camp
                                              LAURIE SMITH-CAMP
                                              Senior United States District Court Judge
